                          Case 15-12517-LMI      Doc 153     Filed 12/11/20     Page 1 of 3




           ORDERED in the Southern District of Florida on December 10, 2020.




                                                            Laurel M. Isicoff
                                                            Chief United States Bankruptcy Judge
___________________________________________________________________________


                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION
                                           www.flsb.uscourts.gov

           In re:
                                                                                  Case No.: 15-12517-LMI
                                                                                                Chapter 13
           TORA LEVY,

                 Debtor.
           ____________________________/


                              AGREED ORDER SUSTAINING IN PART AND
                           OVERRULING IN PART U.S. BANK’S OBJECTION TO
                       DEBTOR’S MOTION FOR ISSUANCE OF DISCHARGE [D.E. 146]

                    THIS MATTER came before the Court on December 1, 2020 at 9:00am on the Trustee’s

           consent calendar upon the Debtor’s Motion for Issuance of Discharge and Notice of Deadline to

           Object [D.E. 144] (the “Motion”) filed on June 8, 2020 and U.S. Bank Trust National

           Association As Trustee Of The Lodge Series III Trust as serviced by SN Servicing Corporation’s

           (the “Secured Creditor”) Objection To Debtor’s Motion For Issuance of Discharge [D.E. 146]

           (the “Objection”) filed on June 29, 2020. The Court having considered the Motion and
               Case 15-12517-LMI        Doc 153       Filed 12/11/20    Page 2 of 3

                                                                          Case No.: 15-12517-LMI


Objection, the agreement of the parties and being otherwise fully advised in the premises, it is

hereby

          ORDERED as follows:

          1.   The Objection is SUSTAINED in part and OVERRULED in part as set forth

herein.

          2.   The Debtor’s first mortgage obligations to Secured Creditor as to the property

located at 20100 SW 84 Place, Miami, FL 33189 (the “Property”) pursuant to Claim 4 is deemed

due for the November 6, 2017 contractual payment and all subsequent contractual payments due

thereafter.

          3.   The Debtor’s pre-petition arrearage as of the date of filing the petition as detailed

in Claim 4 is deemed fully cured through the plan and therefore the Debtor is exempt from

submitting the Order Determining Debtor has Cured Default and Paid All Required Post-petition

Amounts (Local Form 81) pursuant to Local Rule 3070-1(E) and Fed. R. Bankr. P. 3002.1(f).

          4.   This Court shall proceed with entry of an Order Discharging the Debtor (the

“Discharge Order”) in this case. However, the Discharge Order will discharge the first mortgage

obligations to Secured Creditor as to the property up to the November 6, 2017 payment only.

The Discharge Order shall not apply to the November 6, 2017 payment and all subsequent

contractual payments due thereafter.

          5.   The Court shall retain jurisdiction over this matter to consider and enter such

 further relief necessary to enforce the terms and conditions of this Order.




                                                -2-
                Case 15-12517-LMI       Doc 153      Filed 12/11/20    Page 3 of 3

                                                                         Case No.: 15-12517-LMI


       6.       Secured Creditor is awarded reasonable attorney’s fees associated with the

prosecution of the Objection in the amount of $775.00. The Debtor shall pay said attorney’s

fees to SN Servicing Corporation, Attn: Cashier Dept., 323 5th Street, Eureka, CA, 95501.



                                               ###

Submitted by:

Melbalynn Fisher, Esq.
Florida Bar No. 107698
mfisher@ghidottiberger.com
GHIDOTTI ǀ BERGER, LLP
1031 North Miami Beach Blvd.
North Miami Beach, FL 33162
Telephone: (305) 502-2808
Facsimile: (954) 780-5578

Attorney Melbalynn Fisher is directed to serve copies of this Order on all interested parties and
file a Certificate of Service within three (3) days from the entry date of this Order.




                                               -3-
